LtoN, J.
The judgment of a justice of the peace will not be reversed on a common-law certiorari, if the justice had jurisdiction to render it, no matter how irregular or erroneous it may be. Hence, in the present case, the only question for the county court to determine was, whether the justice had jurisdiction to render any judgment in the action; and that is the only question to be determined on this appeal. Owens v. The State, 27 Wis., 456; Mil. Iron Co. v. Schubel, 29 id., 444; The State v. Huck, id., 202; Coffee v. City of Chippewa Falls, 36 id., 121; Varrell v. Church, id., 318; Wardsworth v. Sibley, 38 id., 484; Callon v. Sternberg, id., 539.
The justice had jurisdiction of the subject matter of the action, and of the parties. Hence he had jurisdiction to render judgment therein, unless it was taken away by the deposit of the check. We are not aware of any rule of law which gives that effect to the deposit. Even had a tender been, made, whether before the action was commenced, or, pursuant to the statute (R. S. 1858, ch. 126, sec. 9), after it was commenced, and had the money tendered been duly paid into court, it would still have been competent for the plaintiffs to contest the sufficiency of the tender; and judgmentwould have gone for them if the tender was insufficient (at least for the sum tendered), and for the defendant if the tender was sufficient. Schnur v. Hickcox, ante, p. 200. In this case there was no valid tender either under the statute or at common law.
*355In any view of tbe case, therefore, tbe justice bad jurisdiction to render a judgment. >
By the Court. — Judgment affirmed.